Citation Nr: 1028019	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  07-01 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial compensable evaluation for a 
bilateral hearing loss disability. 

2.  Entitlement to service connection for a middle ear disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The Veteran had active service from May 1967 to April 1969.  This 
case originally came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In September 2008, the Board denied the claims.  The Veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In a December 2009 Memorandum Decision, the 
Court vacated the Board's decision and remanded the case for re-
adjudication pursuant to the provisions of 38 U.S.C.A. § 7252(a).  
The case has now been returned to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A determination has been made that additional development is 
necessary.  Accordingly, further appellate consideration will be 
deferred; this case is remanded to the AMC/RO for action as 
described below.

Specifically, the Memorandum Opinion referenced a missing 
November 2005 audiology report; however, it appears simply that 
the Board misstated the date of the September 2005 audiology 
report.  Nonetheless, it does appear that a July 2006 MRI report 
is not of record.  Therefore, in order to fulfill the duty to 
assist, all of the relevant VA treatment records should be 
obtained and associated with the claims file.

With respect to the claim for an increased rating, the Board 
notes that the Veteran last underwent a VA compensation 
examination by an audiologist in September 2005 - almost five 
years ago.  In addition, he indicated that his hearing loss 
disability had increased in severity since that examination took 
place.  As such, the Board finds that a more recent VA 
examination is in order for the purpose of ascertaining the 
current severity of the bilateral hearing loss disability.  

With respect to the claim for service connection, while the 
Veteran underwent a VA audiometric examination in September 2005, 
he has not been afforded an examination of his right middle ear 
as was suggested by the September 2005 VA examiner.  In light of 
the existence of credible evidence of continuity of symptoms 
capable of lay observation, the Board finds that the duty to 
assist in this case requires that a VA medical opinion should be 
obtained on remand.

Where the record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the appellant to develop the 
facts pertinent to the claims on appeal.  Ascherl v. Brown, 4 
Vet. App. 371, 377 (1993).

To ensure that VA has met its duty to assist in developing the 
facts pertinent to the claim on appeal and to afford full 
procedural due process, the case is REMANDED for the following:

1.  Obtain treatment records from the West 
Palm Beach Medical Center for the period from 
October 2008 to the present, but to also 
include a July 2006 MRI report.  

2.  Schedule the Veteran for an audiometric 
examination to determine the current severity 
of bilateral hearing loss.  The claims file 
must be made available to the examining 
audiologist for review in connection with the 
examination.

3.  Schedule the Veteran for an ear examination 
to determine the nature, extent, onset date, and 
etiology of his claimed middle ear pathology.  
The claims file must be made available to and 
reviewed by the examiner.  Any studies, such as 
radiographic examination, deemed necessary should 
be performed.  

The examiner is requested to delineate the in-
service complaints related to the ears and to 
provide an opinion as to whether it is as likely 
as not that any documented middle ear disorder is 
related to symptoms or signs the Veteran may have 
had prior to service, in service (May 1967 to 
April 1969), or within one year of service 
separation.  

The examiner should offer an opinion as to the 
medical probabilities that any aspect of the 
Veteran's current middle ear pathology, including 
ear canal exostosis, tympanosclerosis and otitis 
media, if any, is attributable to his active 
service, including exposure to acoustic trauma 
without hearing protection in very cold 
conditions.  The examiner must discuss the 
pertinent audiometric and ENT evaluations of 
record.

The examiner is asked to respond to the following 
specific questions and provide a full statement 
of the basis for the conclusions reached:

a.  What are the current diagnoses related to 
the middle ear?

b.  What symptoms are etiologically related to 
such diagnoses?

c.  What is the likelihood, based on what is 
medically known about middle ear pathology, 
that any of the Veteran current complaints are 
directly caused by or etiologically related to 
any incident of service, including the 
bilateral hearing loss and/or tinnitus?

d.  What is the likelihood, based on what is 
medically known about middle ear pathology, 
including ear canal exostosis, 
tympanosclerosis and otitis media, that any 
middle ear complaints documented since service 
were symptoms of an in-service disease or 
incident as opposed to some other pathology?

In assessing the relative likelihood as to origin 
and etiology of the Veteran's current middle ear 
disorder(s), the examiner should apply the 
standard of whether it is at least as likely as 
not (i.e., to at least a 50-50 degree of 
probability) that any claimed disorder is 
causally or etiologically related to active 
service, or whether such a causal or etiological 
relationship is unlikely (i.e., less than a 50 
percent probability), with the rationale for any 
such conclusion set out in the report.

Note:  As used above, the term "at least as 
likely as not" does not mean merely within the 
realm of medical possibility, but rather that the 
weight of medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation as 
it is to find against it.  

If any opinion and supporting rationale 
cannot be provided without invoking 
processes relating to guesses or judgment 
based upon mere conjecture, the examiner 
should clearly and specifically so specify 
in the report, and explain why this is so.  

In this regard, if the examiner concludes 
that there is insufficient information to 
provide an etiologic opinion without result 
to mere speculation, the examiner should 
state whether the inability to provide a 
definitive opinion was due to a need for 
further information (with said needed 
information identified) or because the 
limits of medical knowledge had been 
exhausted regarding the etiology of middle 
ear pathology.  

4.  After all appropriate development has 
been accomplished, review the record, 
including any newly acquired evidence, and 
re-adjudicate the claims on appeal.  The 
readjudication should reflect consideration 
of all the evidence of record and be 
accomplished with application of all 
appropriate legal theories.

5.  If any benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
Supplemental Statement of the Case (SSOC).  

The SSOC must contain notice of all 
relevant actions taken on the claims, to 
include a summary of the evidence and 
applicable statutes and regulations 
considered pertinent to the issues on 
appeal.  An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is his responsibility to 
report for any scheduled examination and to cooperate in the 
development of the case, and that the consequences of failure to 
report for a VA examination without good cause may include denial 
of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran need take no action unless otherwise 
notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

